Citation Nr: 0311797	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-14 292	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the lumbosacral spine, currently evaluated as 40 
percent disabling. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This matter is before the Board of Veterans' Appeals (Board), 
in part, from a March 2000 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
increased ratings for service-connected traumatic arthritis 
of the lumbosacral spine and post-traumatic stress disorder 
(PTSD).  In May 2001, the Board issued a decision denying the 
appeal as to both issues.  In August 2002, the United States 
Court of Appeals for Veterans Claims (Court) vacated the May 
2001 Board decision and remanded the case to the Board for 
further action consistent with a Joint Motion For Remand and 
to Stay Further Proceedings filed by the veteran and the 
Secretary of Veterans Affairs.  The parties to the motion 
found that the May 2001 Board decision had not applied the 
correct standard in determining that the veteran was not 
entitled to an extraschedular evaluation for the lumbosacral 
spine under 38 C.F.R. § 3.321(b).  As to the claim for an 
increased rating for PTSD, the parties found that the Board 
had not obtained all relevant treatment records or adequately 
explained the basis for its decision.  The case is before the 
Board for further proceedings in light of the Court's order.

In addition, the Board finds that the issues of entitlement 
to an increased rating for residuals of a right elbow injury 
and entitlement to a total rating based on individual 
unemployability due to service-connected disabilities are 
before the Board by virtue of notices of disagreement filed 
by the veteran in August 2001 and May 2001, respectively, 
with rating decisions denying these claims.  Both issues will 
be addressed below in accordance with the requirements of 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board noted in the introduction to its May 2001 decision 
that various additional issues, including entitlement to 
service connection for a deviated nasal septum, entitlement 
to service connection for dental problems, and entitlement to 
service connection for a heart condition secondary to 
service-connected disabilities had been raised by the veteran 
during the course of the appeal but were not currently before 
the Board.  These matters were referred to the RO for 
consideration.  In August 2000, the RO sent the veteran a 
development letter to provide assistance to him in completing 
his application for service connection for a heart disorder 
secondary to service-connected disability (specifically, to 
establish that the claim was well grounded under the law then 
in effect).  The RO also sent the veteran an undated letter, 
apparently in September 1990, informing him that the claim as 
to a deviated nasal septum had been previously disallowed and 
that submission of new and material evidence was required to 
reopen that claim.  It does not appear, however, that any 
action was taken with respect to the claim for service 
connection for dental pathology.  Accordingly, that matter is 
again referred to the RO for appropriate action.  


REMAND

As noted in the May 2001 Board decision, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  Since May 2001, regulations 
to implement the VCAA have been issued [66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159)] 
and the requirements of VCAA have been further clarified by 
the Court in Quartuccio v. Principi, 16 Vet. App 83 (2002).  

In the present case, the record shows that the RO has not 
referenced or discussed the VCAA in developing and 
readjudicating the veteran's appeal.  In particular, the RO 
has not provided notice to the veteran of the requirements of 
the VCAA, including the division of responsibilities between 
VA and the claimant in obtaining evidence, either by a notice 
letter of its own or by adopting a copy of the recommended 
VCAA notice letters provided by the Veterans Benefits 
Administration.  Nor has the RO addressed the extent to which 
the VCAA was satisfied.  See Quartuccio, Id.; Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Under the 
regulations, as interpreted by Quartuccio, VA must notify the 
claimant and the claimant's representative of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
VA must also advise a claimant which evidence the claimant 
must supply and which evidence the VA will obtain on his or 
her behalf.  

In addition, additional evidentiary development must be 
undertaken to satisfy the Court's order as well as the VCAA.  
In an April 2003 letter to the Board the veteran's attorney 
identified various medical records deemed relevant to the 
appeal and requested that the Board obtain them.  The Board 
has also determined that an additional VA examination of the 
veteran is required.  The actions set forth herein are not 
necessarily all-inclusive.  It remains the RO's 
responsibility to ensure that the notification and 
development required by the VCAA are undertaken in this case.  

The veteran is therefore entitled to issuance of an original 
statement of the case on the merits of both the right elbow 
and individual unemployability issues.  After issuance of the 
statement of the case, he must be afforded an opportunity to 
perfect his appeal to the Board if he so desires.  See 
38 C.F.R. §§ 20.302, 20.303 (2002).  However, the issues 
should then be returned to the Board only if the appeals are 
in fact perfected by the filing of a timely substantive 
appeal.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
development and notification actions 
required to satisfy the VCAA are 
undertaken with respect to all issues on 
appeal  

2.  The RO should obtain copies of all VA 
outpatient treatment records dated since 
January 1999 from the VA Medical Center 
in Jackson, Mississippi.

3.  The RO should request copies of all 
medical records in the possession of the 
Social Security Administration.

4.  The RO should contact Weatherly 
Sports Medicine and determine whether any 
medical records other than the report of 
an examination performed in May 2002 for 
the United States Department of Labor, as 
reported on a U.S. Department of Labor 
form, are of record.  If so, copies of 
such records should be obtained.

5.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
psychiatric examination to ascertain the 
current status of the veteran's PTSD.  It 
is essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should be given a copy of the 
rating criteria for the 30 percent, the 
50 percent, the 70 percent, and the 100 
percent ratings and asked to specifically 
opine which best describes the veteran's 
PTSD.  

When the record is complete, the RO 
should readjudicate the issues on appeal 
with respect to increased ratings for the 
lumbar spine and PTSD.  If either 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

6.  The RO should prepare a statement of 
the case on the issues of entitlement to 
an increased rating for the service-
connected right elbow disability and 
entitlement to a total rating based on 
individual unemployability.  

Thereafter, the issues remaining on appeal should be returned 
to the Board for further review, if in order.  No action is 
required of the veteran until he receives further notice.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

